Citation Nr: 0511889	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  97-29 313	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher evaluation for lumbar strain, 
evaluated as 10 percent disabling from November 6, 1996, and 
as 20 percent disabling from July 6, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1989 
to November 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  By this decision, the RO 
granted service connection and awarded a 10 percent rating 
from November 6, 1996, for a lumbar strain.  Following a 
December 1999 remand by the Board, the RO awarded a 20 
percent rating effective from July 6, 2001.  This was done by 
an April 2003 rating decision.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth above.  In cases, such as this 
one, where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim 
(so-called "staged ratings").  Fenderson, supra.


FINDINGS OF FACT

1.  The veteran's lumbar strain is manifested by pain and 
muscle spasms.

2.  The veteran failed to report, without good cause, for 
three medical examinations scheduled to evaluate his current 
level of back disability.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent from 
November 6, 1996, or in excess of 20 percent from July 6, 
2001, for lumbar strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As a preliminary matter, the Board notes that, while the 
veteran's representative has provided pro forma statements 
and briefs on behalf of the veteran since the veteran's 
appeal was perfected, there has been no response from either 
the veteran or his representative to the many correspondences 
from the RO throughout the remand period.  The last input 
coming directly from the veteran was in July 1997, when the 
RO received the veteran's signed VA Form 9 perfecting his 
appeal of the original March 1997 rating decision.  The Board 
notes that there is some evidence of record that the veteran 
has been homeless for at least a portion of 2001. 

The veteran was service-connected for lumbar strain in a 
rating decision dated in March 1997.  The rating assigned a 
disability evaluation of 10 percent.  That rating was based 
on the findings of a VA examination conducted in March 1997, 
which found, inter alia, the veteran had forward flexion of 
0-80 degrees, left and right lateral bend at the waist of 40 
degrees, 20 degrees of rotation of the lumbar area without 
pain, and no pain on leg raising.  Gait was normal.

The veteran appealed the assigned 10 percent evaluation.  In 
an action dated in December 1999, the Board remanded this 
issue for further development.  Specifically, the Board 
ordered that the veteran be afforded a VA orthopedic 
evaluation taking into account all functional impairments due 
to his service-connected low back strain, including problems 
such as pain, incoordination, weakness, fatigability, 
abnormal movements, etc., in accordance with 38 C.F.R. 
§§ 4.40, 4.45 (1999).  Functional loss due to such 
difficulties affecting the low back were to be equated with 
loss in range of motion beyond that shown on clinical 
evaluation in accordance with DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The RO sent the veteran a letter in March 2000, addressed to 
the North Carolina address listed in VA records, requesting 
additional evidence to support his claim for a higher 
evaluation.  The letter was returned as undeliverable, noting 
that the veteran had moved and left no forwarding address.  A 
new address for the veteran was found, also in North 
Carolina, and, in May 2000 the veteran was sent another 
letter requesting additional evidence.  No response was 
received.

In accordance with the order of the Board's remand, the 
veteran was scheduled for a VA examination to be conducted in 
October 2000.  The veteran failed to report.  The veteran was 
informed in a letter dated in November 2000 of his failure to 
report for the VA examination, and was advised of the 
provisions of 38 C.F.R. § 3.655 concerning the potentially 
adverse impact on his claim for failing to report for his VA 
examination without good cause.  This letter was returned as 
undeliverable.  The RO contacted the bank to which the 
veteran's VA benefit check was being sent, and requested that 
they provide a current address.  In October 2001, the RO 
resent the November 2000 letter to the Virginia address that 
was provided by the bank.  

From July 2001 to November 2001, the veteran was seen for 
complaints of back pain at the VA Medical Center (VAMC) in 
Martinsburg, West Virginia.  These treatment records are of 
record.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) was 
enacted on November 9, 2000, changing the standard for 
processing veterans' claims.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  As a result, in a correspondence dated in March 
2002, the RO informed the veteran of the provisions of the 
VCAA outlining VA's duties to notify and assist the veteran.  
This VCAA notification was sent to a Maryland address which 
was, apparently, obtained in the course of the veteran's 
treatment at VAMC Martinsburg.

In December 2002 the RO again scheduled the veteran for the 
examination ordered by the Board's remand.  The examination 
was scheduled for January 2003 at the VAMC in Martinsburg, 
and the notification was sent to his Maryland address.  The 
veteran failed to report for the examination.  The RO then 
began another search for the whereabouts of the veteran.  
(The Maryland phone number he had provided to VA was not 
his.)  

Notwithstanding that the veteran had failed to maintain a 
current address with VA, to respond to requests for evidence 
in support of his claim, and to make himself available for VA 
examinations, the RO re-rated his lumbar strain in a rating 
decision dated in April 2003.  The rating decision was based 
on the available evidence, including the outpatient treatment 
records from the VAMC in Martinsburg, noted above.  These 
treatments, which began on July 6, 2001, included x-rays 
which showed no significant abnormalities in the lumbar 
spine, that the lumbar vertebra were normal in height, and 
that the disc spaces were maintained.  There was no 
spondylosis or spondylolisthesis.  

The RO increased the evaluation to 20 percent disabling, 
based on the veteran's July 6, 2001 complaints of moderate 
thoracic/lumbar spasms.  The effective date for the increase 
was July 6, 2001, the earliest date on which it was factually 
ascertainable that in increase in disability had occurred.  
38 C.F.R. § 3.400(o)(2) (2004).  See also, Fenderson, supra 
(staged ratings).  In the April 2003 rating decision, the 
veteran was again reminded of the consequences of failing to 
report for a scheduled examination.  Specifically, it was 
noted that evidence expected from the scheduled examination 
of January 2003 might have been material to the outcome of 
the claim.  Without the examination there was no additional 
medical evidence to consider.  

An administrative note in the veteran's record, dated in June 
2003, shows that the RO obtained a new address for the 
veteran.  The veteran was living in California.  Thereafter, 
the veteran's case file was transferred to the Los Angeles 
RO, which, in December 2003, sent a correspondence to the 
veteran, informing him of the need for any additional medical 
evidence known to the veteran.  This correspondence also 
summarized VA's and the veteran's duties under the VCAA, and 
notified him of the information already received.  

Since the veteran still had not had the medical examination 
called for in the Board's 1999 remand, the veteran was 
notified by mail in December 2003 by QTC Medical Services, an 
independent medical provider of medical examinations under 
contract to VA, that he that he had been scheduled for an 
examination late in January 2004.  The notification was sent 
to the California address.  The veteran again failed to 
report for his scheduled examination.  

In April 2004, the veteran was provided with a supplemental 
statement of the case (SSOC), which noted the veteran's 
failure to report for his January examination, and outlined 
the actions taken on his claim.  Another SSOC was issued in 
October 2004, informing the veteran of recent changes in the 
schedule of ratings for the spine, which had become effective 
in September 2003, and notifying him that his evaluation was 
not affected by the changes.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As noted above, the regulations pertaining to evaluation of 
disabilities of the spine were amended (twice) during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (Aug. 22, 2002) (effective September 23, 2002); and 68 
Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 
26, 2003).  (The former changes, effective September 23, 
2002, involve changes to the rating of intervertebral disc 
syndrome (IVDS), with which the veteran is not diagnosed, and 
so will not be discussed.)

Formerly, (old criteria) the highest available rating under 
Diagnostic Code 5295 was 40 percent for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A higher evaluation under other schedular 
provisions for evaluating spine disabilities is not possible 
absent fracture of the vertebra; complete bony fixation 
(ankylosis) of the spine in an unfavorable angle, with marked 
deformity and involvement of major joints or without other 
joint involvement; or unfavorable ankylosis of the lumbar 
spine.  Diagnostic Codes 5285, 5286, and 5289.

Under the old criteria, a 10 percent rating was assigned for 
lumbar strain when there was characteristic pain on motion; a 
20 percent rating was assigned for strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  38 C.F.R. § 4.71a (2002).  
Additionally, a 10 percent rating was assigned for slight 
limitation of motion of the lumbar spine; a 20 percent rating 
was assigned for moderate limitation of motion; a 40 percent 
rating was assigned for severe limitation of motion.  Id.  

In 2003, the schedule for rating spine disabilities was 
changed, renumbering the diagnostic codes for spine 
disabilities, and to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under these new criteria, 
lumbosacral or cervical strain is assigned Diagnostic Code 
5237.  Under the new General Rating Formula, a 20 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Diagnostic Code 5237.  (These new criteria 
are applicable from September 26, 2003, after the effective 
date for the award of the veteran's 20 percent rating, which 
was July 6, 2001.)

Given the veteran's failure to make himself available, 
without any discernable good cause, for any of the several 
examinations scheduled since the Board's 1999 remand, the 
Board must rate the veteran's disability on the evidence of 
record.  38 C.F.R. § 3.655 (2004) (increased ratings are 
denied when the veteran fails to appear without good cause; 
original claims are rated on the record); Fenderson, supra.

The only information of record regarding the veteran's range 
of motion of the spine is from the March 1997 VA examination.  
As noted above, this examination found the veteran had 
forward flexion of 0-80 degrees, left and right lateral bend 
at the waist of 40 degrees, 20 degrees of rotation of the 
lumbar area without pain, no pain on leg raising, and a 
normal gait.  Because the veteran has not had an examination 
since that time, the Board cannot take into account 
functional impairments due to the veteran's service-connected 
low back strain, including problems such as pain, 
incoordination, weakness, fatigability, abnormal movements, 
etc., in accordance with 38 C.F.R. §§ 4.40, 4.45.  Functional 
loss due to such difficulties affecting the low back could 
not be equated with loss in range of motion beyond that shown 
on clinical evaluation in accordance with DeLuca, supra.  As 
noted above, the veteran's treatment notes from VAMC 
Martinsburg noted the veteran's complaints of moderate 
thoracic/lumbar spasms, which warranted a staged increase to 
20 percent, effective as of July 6, 2001, the earliest date 
on which it was factually ascertainable that an increase in 
disability had occurred.  38 C.F.R. § 3.400(o)(2).  

Based on the evidence of record, the Board finds that an 
evaluation higher than 10 percent from November 6, 1996, or 
higher than 20 percent from July 6, 2001, is not warranted.  
Under the old criteria, a rating higher than 10 percent would 
generally require the showing of muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  This was not shown until, as noted above, 
July 2001.  A rating higher than 20 percent required a 
showing of severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The evidence does not 
show any of these.  

Under the new criteria, which became effective September 26, 
2003, a rating higher than 20 percent required a showing of 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or ankylosis.  The evidence of record shows none of 
these problems.

As noted above, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Here, based 
solely on the veteran's complaints of back spasms, the 
question as to which of two evaluations shall be applied has 
been decided in favor of the veteran, resulting in the 
current 20 percent evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for higher 
ratings during either period at issue. 

III.  Veterans Claims Assistance Act of 2000

As noted above, on November 9, 2000, during the pendency of 
this claim, the VCAA was signed into law, changing the 
standard for processing veterans' claims.  In adjudicating 
this issue, the Board has considered the provisions of the 
VCAA.  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As noted above, the veteran was apprised of VA's duties to 
both notify and assist in correspondence dated March 2002 and 
December 2003.  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what information VA was responsible for obtaining, 
what information the veteran was responsible for obtaining, 
what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  The RO also informed the veteran of 
changes in the scheduler criteria affecting the rating of his 
disability, thus providing him with an opportunity to present 
additional evidence in light of the amendments.  
Additionally, the RO informed the veteran of the results of 
its rating decisions, and the procedural steps necessary to 
appeal.  The RO also provided a statement of the case (SOC) 
and three SSOCs reporting the results of the RO's reviews, 
and the text of the relevant portions of the VA regulations.  
The Board notes that the RO made repeated efforts to locate 
the veteran and keep him informed.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with 
regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, except when mail was returned due to non-delivery, 
there is no clear evidence to rebut the presumption of 
regularity.  The Board notes that, even when the RO became 
aware of non-delivery of its correspondence, it always 
followed up by attempting to determine a current address and 
re-sending correspondence and re-scheduling examinations.  

Furthermore, the Board notes that the RO made many efforts to 
have the veteran identify any evidence in support of his 
claim, and to afford him with a medical evaluation in support 
of his claim for a higher evaluation for his service-
connected back disability, all to no avail.  The RO obtained 
and incorporated into the record the VA treatment records 
from VAMC Martinsburg, discussed above.  Also as noted above, 
the RO awarded the veteran an increased evaluation of 20 
percent based on the evidence it identified without the 
assistance of the veteran.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to higher initial evaluations for lumbar strain 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


